 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6
                                        AT SEATTLE
 7
     ROBERT SCOTT INGRAM,
 8                                Plaintiff,               Case No. C19-517 RAJ
 9          v.                                             ORDER OF DISMISSAL

10 STATE OF WASHINGTON,

11                                Defendant.
12
            The Court, having reviewed Plaintiff’s complaint, the Report and Recommendation of the
13
     Honorable Brian A. Tsuchida, United States Magistrate Judge, and the remaining record, does
14
     hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation.
16
            (2)     This case is dismissed with prejudice.
17
            (3)    The Clerk is directed to send copies of this Order to Plaintiff.
18
            DATED this 6th day of May, 2019.
19

20                                                        A
21                                                        The Honorable Richard A. Jones
                                                          United States District Judge
22

23



     ORDER OF DISMISSAL - 1
